NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3468-15T2


OZTURK HUSSEYIN,

        Plaintiff-Appellant,

v.

LONGVIEW APARTMENTS, LLC,

        Defendant-Respondent.




              Argued May 16, 2017 – Decided June 6, 2017

              Before Judges Koblitz and Mayer.

              On appeal from the Superior Court of New
              Jersey, Law Division, Special Civil Part,
              Bergen County, Docket No. SC-380-16.

              Ozturk Husseyin, appellant, argued the cause
              pro se.

              Respondent has not filed a brief.


PER CURIAM

        Plaintiff appeals dismissal of his Special Civil Part Small

Claims complaint.         We affirm.
       Plaintiff's appellate brief and appendix contain facts and

documents that were not presented to the trial court.             The facts

and    evidence   relevant   to   this   appeal   are   set   forth   in   the

transcript of the trial before Judge Keith A. Bachmann on March

7, 2016.1

       Plaintiff filed a Small Claims Complaint in the Special Civil

Part.2    Plaintiff alleged that defendant Longview Apartments, LLC

(Longview) improperly towed his vehicle.3         According to plaintiff,

Longview instructed a towing company to tow his vehicle because

it was not parked in plaintiff's assigned parking spot.           Plaintiff

claimed that Longview illegally towed his car because plaintiff

had permission to park in space number eight.




1
 Rule 2:5-4(a) specifies the material that constitutes the record
on appeal. Appellate courts will not consider evidentiary material
that is not part of the record below. See Townsend v. Pierre, 221
N.J. 36, 45 n.2 (2015).
2
 Plaintiff previously filed a complaint in the Special Civil Part
seeking reimbursement for the same towing fee that is the subject
of this appeal. Plaintiff originally sued a towing company and
an individual employed by Longview Apartments, LLC.    We do not
have a transcript of the Special Civil Part judge's disposition
of plaintiff's earlier complaint. During the trial before Judge
Bachmann, defense counsel advised that plaintiff's earlier
complaint was tried before a different judge who dismissed that
complaint with prejudice as to the towing company and without
prejudice as to the individual who was an employee of defendant.
3
    Longview is the garden apartment complex where plaintiff resides.


                                     2                                A-3468-15T2
       According to plaintiff's testimony, he departed the apartment

complex around 11:30 a.m. and returned about 1:00 p.m.                    Plaintiff

told the judge that he left his car in parking space eight, rather

than space six, which was his assigned spot, because another

vehicle was parked in plaintiff's parking space. Plaintiff claimed

he had permission from a neighboring tenant to park in space number

eight.       Although plaintiff testified that he paid a towing company

to retrieve his vehicle, plaintiff failed to submit evidence as

to the amount of money paid.

       On     cross-examination,     counsel      for     Longview    marked        for

identification the written lease agreement signed by plaintiff.

Pursuant to the agreement, plaintiff was assigned parking space

six.    Longview's attorney also marked for identification a warning

letter,       entitled    "Notice   to    Cease,"    addressed       to   plaintiff

demanding that he cease using two parking spaces at the apartment

complex.       Plaintiff admitted receiving the letter, but denied he

ever used two parking spaces. During cross-examination, plaintiff

denied that the vehicle preventing him from parking in space number

six    was    his   own   grey   Volvo.       Plaintiff   testified       on    cross-

examination that he had to park his green Expedition in space

number eight because a small compact car was parked in space number

six, and that he had permission to use space number eight.                         When

shown a copy of the lease agreement for apartment number eight,

                                          3                                    A-3468-15T2
plaintiff conceded that the apartment lease for the neighboring

tenant did not provide an assigned parking space.

     At the close of plaintiff's case, Longview's attorney made a

motion to dismiss the complaint.          Longview argued plaintiff failed

to sustain his burden of proof as to both liability and damages.

Longview    noted     that    plaintiff     failed   to   present     testimony

supporting the fee paid for the recovery of the vehicle.               Longview

emphasized that plaintiff never established he was parked in an

authorized space at the time the vehicle was towed.                    Longview

maintained plaintiff failed to substantiate that it requested the

vehicle be towed.        Lastly, Longview contended plaintiff never

submitted proof that if Longview directed the towing of the

vehicle, such towing was illegal.

     Although the plaintiff's case was closed, the judge permitted

plaintiff   to      provide    additional    documents    for   the     court's

consideration.      Judge Bachmann marked the towing company receipt

as P-1 for identification.          The judge also considered a notice

issued to tenants, marked as P-2 for identification, advising

tenants that "[p]arking in another tenants [sic] reserved space

is a violation of the lease and grounds for eviction."

     In granting Longview's motion to dismiss, the judge concluded

he had no proof of damages and "very little proof on liability."

As for the towing receipt, Judge Bachmann ruled the document

                                      4                                 A-3468-15T2
constituted hearsay.       Absent an individual from the towing company

testifying in court, the judge was unable to ascertain fundamental

information.     For example, the judge could not determine who

authorized the towing company to tow plaintiff's vehicle.                    Nor

could the judge conclude whether the amount charged for retrieval

of plaintiff's vehicle was excessive or inconsistent with any

written contract for towing services.             The judge was unable to

determine if the charges were the result of a delay on the part

of plaintiff in retrieving his vehicle.           Because plaintiff had the

burden of proof and failed to meet that burden as to damages and

liability, the judge dismissed plaintiff's complaint.

       Our scope of review of a final judgment entered by a Special

Civil Part judge is exceedingly narrow.           Because the Special Civil

Part   judge   was   the   finder   of    fact,   and   because   he   had    an

opportunity to determine the credibility of the witnesses, we

defer to the judge's factual determinations provided they are

supported by substantial credible evidence.             Rova Farms Resort,

Inc. v. Investors Ins. Co., 65 N.J. 474, 483-84 (1974).            We do not

weigh evidence anew, rather we determine whether there is adequate

evidence in the record to support the judgment rendered by the

trial judge. Cannuscio v. Claridge Hotel & Casino, 319 N.J. Super.
342, 347 (App. Div. 1999).          If the trial court's determination

meets this standard, our "task is complete and [we] should not

                                      5                                A-3468-15T2
disturb the result," even if we "might have reached a different

conclusion   were     [we]   the    trial    tribunal."    Ibid.   (internal

citations and quotations omitted).

      Considering plaintiff's arguments, both written and oral, in

light of the aforementioned standard of review, we affirm the

Special Civil Part's dismissal of plaintiff's complaint for the

reasons stated in Judge Bachmann's ruling from the bench on March

7, 2016.   We add only the following comments.

      First, we considered the documents included in plaintiff's

appellate appendix even though the documents were not presented

to the judge.     Nothing in the improperly annexed documents changed

the facts considered by Judge Bachmann.              The documents merely

confirmed plaintiff's medical appointment on the date that his car

was towed and identified other medical conditions suffered by

plaintiff.       Further, the handwritten statement from the tenant

occupying apartment eight, purportedly allowing plaintiff to use

her parking space, was belied by D-5 marked for identification at

trial.     The document marked D-5 was the lease agreement for

apartment eight and substantiated that the neighboring tenant had

no parking space to offer plaintiff.          This document, coupled with

the   document    marked   P-2   for   identification,    provided   further

evidence   that    plaintiff's     parking   in   space   number   eight   was

impermissible.

                                       6                              A-3468-15T2
     Second,    plaintiff      failed    to    articulate     specific    errors

allegedly   committed    by    the   judge.      In    his   appellate    brief,

plaintiff claimed, "Judge Bachmann did not relax the court and

evidence rules that are commonly done in Small Claims Court, . .

. and failed to consider the circumstantial evidence that no one

other than Defendant landlord could have been responsible for the

wrongful tow of the Plaintiff's vehicle."              Based upon our review

of the record, we find Judge Bachmann did consider evidence

allegedly   supporting      plaintiff's       claims     notwithstanding      the

objection made by Longview's attorney.            Despite relaxation of the

evidence rules governing the Small Claims Section of the Special

Civil Part, N.J.R.E. 101(a)(2)(A), we find no error in the judge's

decision.      Neither   the    towing      company    nor   the   neighbor   who

purportedly gave permission to plaintiff to park in space number

eight were in court to establish whether the evidence was probative

and trustworthy.    See Penbara v. Straczynski, 347 N.J. Super. 155,

162-63 (App. Div. 2002).

     Affirmed.




                                        7                                A-3468-15T2